DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 06/05/2019. Claims 1-20 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 06/05/2019 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to because 37 CFR 1.84(m) states that shading is encouraged if it aids in the understanding of the invention and if it does not reduce legibility; 37 CFR 1.84(k) states spaced lines for shading is preferred; and 37 CFR 1.84(u)(1) states the different views must be numbered in consecutive Arabic numbers, starting with 1…partial view intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. In this instance, figures 1, 2 and 4 use shading which reduces legibility and does not used spaced lines. For example, several of the plurality of chamfers use the same color shading, making it nearly impossible to distinguish one chamfer from another; the lines between chamfers is obscured by the shading such that it is nearly impossible to distinguish where one chamfer ends and another begins; and during a reduction in size, the aforementioned issues would be compounded and would make the drawings illegible. Figures 3, 5 and 6 provide multiple views under a . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a tangential bevel width of the active flank bevel increases monotonically from radially inwards to radially outwards, as required by claim 2; an axial bevel width of the active flank bevel increases monotonically from radially inwards to radially outwards, as required by claim 3, a minimum radial bevel width of the head bevel is 25% to 35% of the tooth height, as required by claims 5 and 18; a tangential bevel width of the active flank bevel increases monotonically from radially inwards to radially outwards; and an axial bevel width of the active flank bevel increases monotonically from radially inwards to radially outwards as required by claim 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0039] reads “end sides of the teeth 16”, --end sides of the teeth 22-- is suggested.
Appropriate correction is required.

Claim Objections
Claims 2-9 and 12-20 are objected to because of the following informalities:
Claims 2-9 and 12-20 read “Claim”, --claim-- is suggested.
Claim 18 line 4 reads “a tooth height”, --the tooth height-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 10 and 11 recite the limitations “a drive pinion…for engaging in a ring gear”, “a drive pinion arranged to engage in a ring gear”, and “a drive pinion arranged to engage in the ring gear” respectively. It is unclear how the ring gear is “engaging in” or “engages in” the ring gear. More specifically, it is unclear if the limitation is to be interpreted as the teeth of the drive pinion are inserted between the teeth of the ring gear such that they are considered in the ring gear, or if this limitation is to be interpreted as the ring gear is an internal gear such that when the drive pinion engages the ring gear it is in the ring gear. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.
Claim 1 line 7 recites the limitation “a plurality of bevels disposed on an end side”. It is unclear what element the “end side” is referring to.
Claims 2 and 19 recite the limitation “a tangential bevel width of the active flank bevel increases monotonically from radially inwards to radially outwards”. Applicant does not provide any special definition of the term “monotonically”, therefore MPEP 2111.01 states that the term must be given its plain meaning, or the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Google.com defines monotonic as “(of a function or quantity) varying in such a way that it either never decreases or never increases”. As such, the claim limitation implies that the size of the bevel increases from radially inwards to radially outwards monotonically, or such that it never decreases. However, the upper middle drawing in Fig. 3 shows the tangential bevel width 40 which begins at starting point 44, increasing in size in the radially outward direction, until it reaches transition edge 58 where the width begins to decrease in the radially outward direction. It is unclear if the limitation is to be interpreted as the tangential bevel width never decreases and contradicts the drawings, or if the limitation is to be interpreted as the tangential bevel width monotonically increases from a radially inward spot to a radially outward spot. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.
Claims 3 and 19 recite the limitation “an axial bevel width of the active flank bevel increases monotonically from radially inwards to radially outwards”. Applicant does not provide any special definition of the term “monotonically”, therefore MPEP 2111.01 states that the term must be given its plain meaning, or the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Google.com defines monotonic as “(of a function or quantity) varying in such a way that it either never decreases or never increases”. As such, the claim limitation implies that the size of the bevel increases from radially inwards to radially outwards monotonically, or such that it never decreases. However, the upper left drawing in Fig. 3 shows the axial bevel width 42 which begins at starting point 44, increasing in size in the radially outward direction, until it reaches transition edge 58 (see upper middle drawing of Fig. 3) where the width begins to decrease in the radially outward direction. It is unclear if the limitation is to be interpreted as the axial bevel width never decreases and contradicts the drawings, or if the limitation is to be interpreted as the axial bevel width monotonically increases from a radially inward spot to a radially outward spot. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.
Claims 5 and 18 recite the limitation “a minimum radial bevel width of the head bevel is 25% to 35% of the tooth height”. Applicant does not provide any special definition of the term “minimum”, therefore MPEP 2111.01 states that the term must be given its plain meaning, or the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Google.com defines minimum as “the lowest or smallest amount of a varying quantity (e.g. temperature) allowed, attained, or recorded”. As such, the claim limitation implies that the smallest size of the radial bevel width is 25% to 35% of the tooth height. However, the upper right drawing Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Omata (EP 2554831 A1).
Regarding claim 1, Omata discloses a drive pinion (see Fig. 6, 3) for a starter of an internal combustion engine (see Abstract, starter system capable of rapidly restarting an engine) for engaging in a ring gear (2; Note: a tooth of the drive pinion is inserted in between two teeth of the ring gear. As such, the drive pinion is considered to be engaged in the ring gear) of the internal combustion engine, comprising: a toothing (see Fig. 1) including a plurality of teeth (see annotated Fig. 1 below, A) each having an active flank (12), a passive flank (13), and a head surface (see annotated Fig. 2 below, surface B); the plurality of teeth extending radially outwards from a root circle (see annotated Fig. 1 below, C) of the toothing; and a plurality of bevels (see annotated Fig. 1 below, D, E, F) disposed on an end side (side which 18 is provided), the plurality of bevels including: a head bevel (see annotated Fig. 1 below, F) disposed between the head surface and the end side (see Fig. 2); a passive flank bevel (see annotated Fig. 1 below, D) disposed between the passive flank and the end side (see Fig. 2); and an active flank bevel (see annotated Fig. 1 below, E) disposed between the active flank and the end side (see Fig. 2).  
Regarding claim 2, Omata discloses a tangential bevel width (see Fig. 1, 17) of the active flank bevel (see annotated Fig. 1 below, E) increases monotonically from radially inwards to radially outwards (see Fig. 1, Note: the tangential bevel width 17 of Omata monotonically increases from radially inwards to radially outward as much as figure 3 of the instant application).  
Regarding claim 3, Omata discloses an axial bevel width (see annotated Fig. 2 below, G) of the active flank bevel (see annotated Fig. 1 below, E) increases monotonically from radially inwards to radially outwards (see Fig. 1, Note: the axial bevel width of Omata monotonically increases from radially inwards to radially outward as much as figure 3 of the instant application). 
Regarding claim 4, Omata discloses a region (see annotated Fig. 2 below, H) without the plurality of bevels (see annotated Fig. 1 below, D, E, F) is4Application No. Not Yet AssignedDocket No.: 66814-0913Amendment dated June 5, 2019First Preliminary Amendment disposed on the active flank (12) between a starting point of the active flank bevel (see annotated Fig. 2 below, I) and the root circle (see annotated Fig. 1 below, C).
Regarding claim 7, Omata discloses at least one transition edge (see Fig. 1) between the end side (side which 18 is provided) and one of the plurality of bevels (see annotated Fig. 1 below, D, E, F), the at least one transition edge extending at least one of: rectilinearly at least in portions (see Fig. 1); and in a rounded manner. 
Regarding claim 8, Omata discloses a transition edge (see annotated Fig. 1 below, J) between the end side (side which 18 is provided) and a bevel surface of the active flank bevel (12) extending at an angle of 20° to 50° relative to a radial direction (see annotated Fig. 1 below, K, and wherein the angle between J and K is 20°). MPEP 2125(I) states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)… The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”. In this instance, the claimed angle is reasonable suggested by the prior art drawings. 
Regarding claim 9, Omata discloses a transition edge (see annotated Fig. 2 below, L) between the active flank (12) and a bevel surface of the active flank bevel extending, at a starting point of the active flank bevel (see annotated Fig. 2 below I), at an angle of 20° to 50° relative to a radial direction (see annotated Fig. 2 below, M, and wherein the angle between L and M is 44°). MPEP 2125(I) states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)… The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”. In this instance, the claimed angle is reasonable suggested by the prior art drawings.  
Regarding claim 10, Omata discloses a starter of an internal combustion engine (see Abstract, starter system capable of rapidly restarting an engine) comprising a ring gear (see Fig. 6, 2) and a drive pinion (3) structured and arranged to engage in the ring gear during a starting operation (Note: a tooth of the drive pinion is inserted in between two teeth of the ring gear. As such, the drive pinion is considered to be engaged in the ring gear), the drive pinion including: a toothing (see Fig. 1) having a root circle (see annotated Fig. 1 below, C) and including a plurality of teeth (see annotated Fig. 1 below, A) extending radially away from the root circle (see Fig. 1), each of the plurality of teeth having an end face (18), an active flank (12), a passive flank (13), and a head surface (see annotated Fig. 2 below, surface B); the plurality of teeth each including a plurality of bevels (see annotated Fig. 1 below, D, E, F) disposed on an end side of the toothing (see Fig. 1), the plurality of bevels including: a head bevel (see annotated Fig. 1 below, F) extending between the head surface and the end face (see Fig. 2); a passive flank bevel (see annotated Fig. 1 below, D) extending between the passive flank and the end face (see Fig. 2); and an active flank bevel (see annotated Fig. 1 below, E) extending between the active flank and the end face (see Fig. 2). 
Regarding claim 11, Omata discloses an internal combustion engine comprising a starter (see Abstract, starter system capable of rapidly restarting an engine), the starter including a ring gear (see Fig. 6, 2) and a drive pinion (3) structured and arranged to engage in the ring gear during a starting operation (Note: a tooth of the drive pinion is inserted in between two teeth of the ring gear. As such, the drive pinion is considered to be engaged in the ring gear), the drive pinion including: a toothing (see Fig. 1) having a root circle (see annotated Fig. 1 below, C) and including a plurality of teeth (see annotated Fig. 1 below, A) extending radially away from the root circle (see Fig. 1), each of the plurality of teeth having an end face (18), an active flank (12), a passive flank (13), and a head surface (see annotated Fig. 2 below, surface B); the plurality of teeth each including a plurality of bevels (see annotated Fig. 1 below, D, E, F) disposed on an end side of the toothing (see Fig. 1), the plurality of bevels including: a head bevel (see annotated Fig. 1 below, F) extending between the head surface and the end face (see Fig. 2); a passive flank bevel (see annotated Fig. 1 below, D) extending between the passive flank and the end face (see Fig. 2); and 6Application No. Not Yet AssignedDocket No.: 66814-0913 Amendment dated June 5, 2019an active flank bevel (see annotated Fig. 1 below, E) extending between the active flank and the end face (see Fig. 2).  
Regarding claim 12, Omata discloses the plurality of bevels (see annotated Fig. 1 below, D, E, F) are included on each of the plurality of teeth (see Fig. 1).  
Regarding claim 13, Omata discloses the end side (see Fig. 1, side which 18 is provided) defines a common end face (18) extending radially relative to the root circle (see annotated Fig. 1 below, C), the common end face defining an end face (18) of each of the plurality of teeth extending transversely to the head surface, the passive flank, and the active flank (see Fig. 1 and Fig. 2).  
Regarding claim 14, Omata discloses the passive flank (see Fig. 1, 13) and the active flank (12) extend radially away from the root circle (see annotated Fig. 1 below, C) on circumferentially opposite sides of the end face (18) relative to the root circle (see annotated Fig. 1 below), and wherein the head surface (see annotated Fig. 2 below, surface B) is disposed spaced radially apart from the root circle and extends between the passive flank and the active flank (see annotated Fig. 2 below). 
the head bevel (see annotated Fig. 1 below, F) defines a head bevel surface (see annotated Fig. 1 below, surface of F) extending between the end face (18), the head surface (see annotated Fig. 2 below, surface B), the active flank (12), the passive flank (13), the active flank bevel (see annotated Fig. 1 below, E), and the passive flank bevel (see annotated Fig. 1 below, D); the passive flank bevel defines a passive flank bevel surface (see annotated Fig. 1 below, surface of D) extending between the end face, the passive flank, and the head bevel (see Fig. 2); and the active flank bevel defines an active flank bevel surface (see annotated Fig. 1 below, surface of E) extending between the end face, the active flank, and the head bevel (see Fig. 2).
Regarding claim 19, Omata discloses a tangential bevel width (see Fig. 1, 17) of the active flank bevel (see annotated Fig. 1 below, E) increases monotonically from radially inwards to radially outwards (see Fig. 1, Note: the tangential bevel width 17 of Omata monotonically increases from radially inwards to radially outward as much as figure 3 of the instant application); and an axial bevel width (see annotated Fig. 2 below, G) of the active flank bevel (see annotated Fig. 1 below, E) increases monotonically from radially inwards to radially outwards (see Fig. 1, Note: the axial bevel width of Omata monotonically increases from radially inwards to radially outward as much as figure 3 of the instant application).
Regarding claim 20, Omata discloses a region (see annotated Fig. 2 below, H) without the plurality of bevels (see annotated Fig. 1 below, D, E, F) is4Application No. Not Yet AssignedDocket No.: 66814-0913Amendment dated June 5, 2019First Preliminary Amendment disposed on the active flank (12) between a starting point of the active flank bevel (see annotated Fig. 2 below, I) and the root circle (see annotated Fig. 1 below, C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omata (EP 2554831 A1) in view of Tumback (US 20130118283 A1).
Regarding claim 5, Omata fails to disclose a minimum radial bevel width of the head bevel corresponds to 25% to 35% of a tooth height, and wherein the tooth height is defined by a radial distance from the head surface to the root circle. However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to provide the particular claimed dimensions and ratios thereof, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Paragraph [0007] of Tumback reads “Care has to be taken in the configuration of the asymmetrical toothing proposed according to the invention that the flank pressure and the tooth root stresses occurring in the root circle of the individual teeth are maintained and not exceeded both in the region of reduced tooth thickness, i.e. in the front region of the toothing, and in the region which is configured with normal tooth thickness. The asymmetrical toothing proposed according to the invention has to be configured such that, on the one hand, the desired reduction of the torsional flank clearance is achieved and at the same time the meshing of the starter pinion in the toothing of the ring gear is reliably maintained with a torsional flank clearance of at least 0.3 mm”. In other words, the reduction in size by a chamfer needs to be considered in view of the size of the tooth while also maintaining reliable meshing. As such, the size of the chamfer in view of tooth size is considered a result effective variable. Therefore, the particular ratios claimed would have been obvious to one having ordinary skill in the art and would only require routine skill in the art. 
Regarding claim 6, Omata fails to disclose a maximum axial bevel width of the head bevel corresponds to 45% to 60% of a tooth height, and wherein the tooth height is defined by a radial distance from the head surface to the root circle. However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to provide the particular claimed dimensions and ratios thereof, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Paragraph [0007] of Tumback reads “Care has to be taken in the configuration of the asymmetrical toothing proposed according to the invention that the flank pressure and the tooth root stresses occurring in the root circle of the individual teeth are maintained and not exceeded both in the region of reduced tooth thickness, i.e. in the front region 
Regarding claim 18, Omata fails to disclose a tooth height is defined by a radial distance from the head surface to the root circle; a minimum radial bevel width of the head bevel is 25% to 35% of the tooth height; and a maximum axial bevel width of the head bevel is 45% to 60% of a tooth height. However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to provide the particular claimed dimensions and ratios thereof, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Paragraph [0007] of Tumback reads “Care has to be taken in the configuration of the asymmetrical toothing proposed according to the invention that the flank pressure and the tooth root stresses occurring in the root circle of the individual teeth are maintained and not exceeded both in the region of reduced tooth thickness, i.e. in the front region of the toothing, and in the region which is configured with normal tooth thickness. The asymmetrical toothing proposed according to the invention has to be configured such that, on the one hand, the desired reduction of the torsional flank clearance is achieved and at the same time the meshing of the starter pinion in the toothing of the ring gear is reliably maintained with a torsional flank clearance of at least 0.3 mm”. In other words, the reduction in size by a chamfer needs to be considered in view of the size of the tooth while also maintaining reliable meshing. As such, the size of the chamfer in view of tooth size is considered a result effective variable. Therefore, the particular ratios claimed would have been obvious to one having ordinary skill in the art and would only require routine skill in the art.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omata (EP 2554831 A1) in view of Mohr (EP 1045171 A1).
Regarding claim 16, Omata fails to disclose the head bevel extends between the head surface and the end side at an angle of 45° or more relative to the end side. However, Mohr teaches the head bevel (see Fig. 7, upper portion of 17) extends between the head surface (top portion of the tooth in Fig. 7) and the end side (bottom portion of the tooth in Fig. 7) at an angle of 45° or more relative to the end side (see Fig. 7, wherein the angle is 40° with respect to the head surface, however the angle is 50° with respect to the end side). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Omata with a head bevel with an angle of 45° or more, as taught by Mohr, to improve the meshing of gears so far as possible such that a blocking rate of 0 is achieved, and in that, moreover, the production of the corresponding cooperating gears is made possible in a cost-effective and robust manner (see paragraph [0007] of the attached machine translation).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omata (EP 2554831 A1) in view of Charter (US 1979869 A).
Regarding claim 17, Omata fails to disclose the head bevel, the passive flank bevel, and the active flank bevel merge into one another continuously defining a single, curved bevel surface. However, Charter teaches the head bevel, the passive flank bevel, and the active flank bevel merge into one another continuously defining a single, curved bevel surface (see Fig. 5). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the bevels of Omata to be a continuously curved surface, as taught by Charter, to facilitate the engagement of the pinion teeth with the gear teeth (see page 2 lines 131-132); and so that the curved surfaces of the pinion teeth prevent clashing, and thus prevent tooth breakage when the pinion is suddenly urged into operative association with the gear (see page 2 lines 140-143).


    PNG
    media_image1.png
    483
    617
    media_image1.png
    Greyscale

1 - EP 2554831 A1 Fig. 1 Annotated

    PNG
    media_image2.png
    416
    568
    media_image2.png
    Greyscale

2 - EP 2554831 A1 Fig. 2 Annotated



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPH BROWN/             Primary Examiner, Art Unit 3658